DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 112-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,300,690. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.

Claims 112-131 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,266,711. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is disclosed in the US Patent and is covered by the US Patent, since the US Patent and the instant application are claiming common subject matter.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Edwards et al. (# US 2013/0242016) discloses a multi-phase system for creating a metallic effect on a substrate, including applying to the substrate a first ink jet ink including a dispersion of reflective metallic particles in a suitable carrier system, to form a reflective coating layer; and applying a second ink jet ink over the reflective coating layer to form a protective coating layer. Optionally, an undercoat layer is printed on the substrate prior to applying the first ink jet ink. The second ink jet includes at least one crosslinkable polymer or is otherwise energy curable. The second ink jet ink optionally imparts a color to the metallic image (see Abstract; figure: 1-3).
(2) Desie et al. (# US 7575314) discloses a radiation curable ink-jet printing process is disclosed, exhibiting consistent image quality on a wide variety of different ink-receivers. The ink-jet printing process includes the steps of: a) providing an ink-receiver; b) providing a surface layer on at least a portion of the ink-receiver with a dotsize control fluid; c) jetting at least one radiation curable ink-jet ink droplet to the surface layer on the ink-receiver; characterized in that the dotsize control fluid contains a surfactant, a film forming polymeric resin and an inorganic filler, wherein the ratio P/F is greater than 3.0, with P being the weight % of film forming polymeric resin and F being the weight % of inorganic filler, both based on the total weight of the dotsize control fluid, and the surfactant is present in the surface layer in the range of 0.1 to 20% by weight based on the total dry weight of the surface layer.
(3) Ylitalo et al. (# US 7025453) discloses an imaged article including a substrate having a primed surface layer. The primed surface layer is included of a base polymer having a solubility parameter, molecular weight (Mw) and glass transition temperature within a specified range. The presence of the primer improves the overall image quality by improving at least one property including ink uptake, dot gain, color density and/or ink adhesion. Preferred primer compositions are soluble at least in part in the ink composition resulting in an increase in ink layer thickness that further improves the durability and/or day/night color balance. A variety of substrates may be primed including various sheeting for traffic control signage and commercial graphic films for advertising and promotional displays (see Abstract).
(4) Ludwig et al. (# US 6881458) discloses a substrate comprising an ink receptive layer and an ink-jet printed image as well as methods of ink jet printing. The ink receptive layer comprises certain urethane-containing polymers and blends (see Abstract).
(5) Van Mil et al. (# US 2012/0094091) discloses a non-woven fabric having on its surface distributed elements having a physical dimension, comprises screen printing on wet fabric a desired shape using a paste that expands under heating by virtue of a puffing agent contained therein (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853